Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 7334933) in view of Seo (US 20140043826) and Luo (CN 103925557, see IDS 9/27/21)
 Simon teaches
1. A light diffusing lens comprising:  
2a light exit (i.e. see face EXF in Fig. 7) portion defined by an outer side surface between an upper surface and a flat 3lower surface of the light diffusing lens and emitting light outwards;  
4a light incident portion having a concave shape (see concave shaped portion incident of light source QS) depressed inwards from the lower surface 5of the light diffusing lens and corresponding to a region receiving incident light (Fig. 2-10); and 
 6a reflective portion (i.e. RL, Figs. 2, 4-5, 12) corresponding to the upper surface of the light diffusing lens and 7having a concave shape depressed inwards from an upper portion of the light diffusing lens to 8reflect light towards the light exit portion, 
9wherein:  
tothe light exit portion EXF comprises a flat face; uthe flat face of the light exit portion is connected to an upper end of the reflective portion at a first connection point (Simon, Fig. 7);  
Simon, Figs. 2-10)
Simon is silent to the exit portion comprising a convex face that thatthatextends from the flat face and is connected to a 13distal end of the lower surface of the light diffusing lens at a second connection point, the convex face of the light exit portion having a constant curved shape from the flat face to the second connection point; and  an interior angle formed by the convex face of the light exit portion and the lower surface of the light diffusing lens at the second connection point is an obtuse angle, and wherein a first distance between the optical axis of the light diffusing lens and the first connection point is less than a second distance between the optical axis of the light diffusing lens and the second connection point.  
Seo teaches a lens comprising an exit portion comprising a convex face (exit surface may be spherical) that extends from a flat face (125a) and is connected to a distal end of the lower surface of the light diffusing lens at a second connection point, the convex face of the light exit portion having a constant curved shape from the flat face to the second connection point; and an interior angle formed by the convex face of the light exit portion and the lower surface of the light diffusing lens at the second connection point is an obtuse angle, and wherein a first distance between the optical axis of the light diffusing lens and the first connection point is less than a second distance between the optical axis of the light diffusing lens and the second connection point (Seo, Fig. 2, 7, par. 58-60, 90-91).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of Seo so that light beams can be desirably directed by the convex face.
Simon is silent to the lowest point of reflective portion is below the third connection point.
Luo teaches a similar diffusing lens comprising a reflective portion with its lowest point being below the third connection point (Fig. 3-8).
Luo so that light beams can be desirably directed by the depth of the reflective portion.
2.1, wherein an angle defined between the flat face of the light exit portion and the lower surface of the light diffusing lens is less than about 90° (Seo, Figs. 2-7)
 263.1, wherein the first convex face of the light incident portion extends from an inner apex of the light incident portion (Simon, Figs. 1-2, 6-8, 12).  
14.1, wherein the light incident portion 2further comprises a flat face extending from the first convex face (Simon, Fig. 5).  
17.1, wherein the light incident portion 2comprises at least one second convex face having a different radius of curvature than the first 3convex face (Simon, Fig. 4, 8).  
8.1, wherein a distance between both distal ends of the lower surface is greater than a distance between both upper ends of the reflective portion (Seo, Figs. 2-7)
 19.1, wherein an apex of the light incident portion and an apex of the reflective portion are placed on the same optical axis (Simon, Fig. 1).  
Re claims 10-11, 12-13, see discussion regarding claims above.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 7334933)/ Seo (US 20140043826)/Luo (CN 103925557) in view of Yang (US 20080151551)
Re claim 5-6.4, Simon is silent to wherein flat face of the light incident portion extends in an upward direction of the first convex face and the flat face of the light incident portion extends in a downward direction of the first convex face.  
Yang teaches a flat face of the light incident portion extends in an upward direction toward the first convex face (see face 262 in Fig. 6) and
a flat face of the light incident portion extends in a downward direction toward the first convex face (see flat face near 261 in Fig. 6)
.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 7334933)/ Seo (US 20140043826) /Luo (CN 103925557) in view of Chinniah (US 7489453)
Re claim 14, Simon is silent to the light incident portion further comprises a second convex face extending from the flat face to a distal end of the lower surface of the light diffusing lens.  
Chinniah teaches a light incident portion further comprises a second convex face extending from the flat face to a distal end of the lower surface of the light diffusing lens (Fig. 10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the teachings of Chinniah so that light can be directed via the structure of the incident portion.
15.14, wherein a radius of curvature of the first convex face is different from a radius of curvature of the second convex face (Chinniah, Fig. 10).  
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kanai (US 20110157898, Fig. 9h) and Park (US 20080297918, Figs. 2, 5, 7) disclose lowest point of reflective portion is below the third connection point
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887